DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Li (US 2019/0225867 A1 to Li et al, published July 25, 2019).
Examiner notes that the limitations regarding separating/providing the precipitate to give “base water for a hydraulic fracturing fluid” and “a weighting agent for drilling fluid” have been treated as future intended uses of the treated water and precipitate, respectively.  A recitation of an intended future use of the claimed composition/component of the method must result in a structural difference between the claimed component and the prior art to patentably distinguish the claimed invention from that in the prior art.  If the prior art composition/component is capable of performing the intended use, it therefore meets the recited composition/component limitation.
Li discloses a system and a method for hydraulic fracturing that comprises mixing seawater with an additive (that can be produced water comprising sulfate/ions) to precipitate sulfate from the seawater and subsequently add/mix a flocculating agent with the seawater/produce fluid mixture to agglomerate the sulfate precipitate (abstract; [0004] to [0006]; Figs. 2A and 2B).  Particularly, the method as depicted in Fig. 2B includes mixing an additive, such as produced water, with seawater to precipitate sulfate in the seawater, wherein the additive can contain barium compounds that provide barium sulfate (“barite”, BaSO4) as the precipitate.  Subsequently, a flocculating agent is added to the seawater to assist in precipitation of the sulfate compound, wherein the barium sulfate precipitate can be removed from the seawater (“treated seawater”, removing barium ions, i.e., softening ) by forwarding to a bottom portion of a vessel wherein a separator is employed to remove the agglomerated sulfate precipitate, and wherein the treated seawater has a sulfate concentration of less than 90 mg/L ([0037] to [0040]).
Li further discloses a method of injecting fracturing fluid having the treated seawater discussed above injected through a wellbore into the geological formation to hydraulically fracture the geological formation ([0041]. [0042]).  In the examples and Tables I and II, Li depicts concentration values for barium, calcium, magnesium ions in the produced water, and adding the additive to seawater in specified volume ratios, particularly, based on the amount of barium/barite, to ascertain a preferred amount of sulfate ions in the resultant aqueous solution (Examples 1-5).
Thus, the present claims are anticipated by Li.

Allowable Subject Matte
Claims 1-7 are allowed.
Li does not teach or suggest a method in accordance with present claim 1 wherein the formation/produced water is treated to remove calcium and magnesium ions prior to combining the treated produced fluid and seawater to form a mixture and precipitating barium sulfate/barite. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1763

December 17, 2022